DETAILED ACTION
Claims 1 through 20 originally filed 6 December 2019. By amendment received 21 September 2021; claims 1 through 3, 5, and 8 through 20 are amended and claims 4, 6, and 7 are cancelled. By amendment received 12 January 2022; claims 1, 9, 10, 13 through 15, and 18 through 20 are amended. By amendment received 24 May 2022; claims 1, 9, 14, and 18 through 20 are amended. By amendment received 22 August 2022 and entered 19 September 2022; claims 1, 9, 14, and 18 through 20 are amended. Claims 1 through 3, 5, and 8 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combined teachings of Yoshikawa et al. (Yoshikawa, JP Pub. 2006-278572), Tamanuki (US Pub. 2014/0294030), Motomura et al. (Motomura, US Pub. 2011/0116147), and Joseph et al. (Joseph, US Pub. 2013/0272330) do not teach or render obvious the limitation "The second dielectric film entirely covers the second light reflection layer in the current injection region" because, according to applicant, this feature does not appear within the cited references.
Initially, claims 1 and 18 require two current injection regions because "Each of the first emission region and the second emission region includes:… a second light reflection layer,… a second dielectric film…, and a current injection region." Due to the presence of two of each of the second light reflection layer, the second dielectric film, and the current injection regions, the limitation "The second dielectric film entirely covers the second light reflection layer in the current injection region" is ambiguous because it does not specify which of any of these components is being discussed. For the purposes of this argument, this limitation is considered to require that "The second dielectric film entirely covers the second light reflection layer in the current injection region" for each of the first and second emission regions.
Applicant's argument is persuasive with respect to the first emission region. However, upon further search and consideration, new art has been located which, in combination with the previously cited art renders this limitation obvious to one of ordinary skill in the art. New rejections have been formulated as set forth below.

Applicant argues that the combined teachings of Yoshikawa, Tamanuki, Motomura, and Joseph is improper because, according to applicant, Joseph is not analogous art. This argument is moot because Joseph is no longer cited in any rejection.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 3, 5, and 8 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "The second dielectric film entirely covers the second light reflection layer in the current injection region." However, there is no clarification of whether this limitation applies to the first emission region, the second emission region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film, the second light reflection layer, and the current injection region with the instance established by some indication of which region is being discussed. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claim 9, this claim requires "The second dielectric film entirely covers the second light reflection layer in the first current injection region and the second current injection region." However, there is no clarification of whether this limitation applies to the first mesa region, the second mesa region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film and the second light reflection layer. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claim 14, this claim requires "The second dielectric film entirely covers the second light reflection layer in the first current injection region and the second current injection region." However, there is no clarification of whether this limitation applies to the first mesa region, the second mesa region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film and the second light reflection layer. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claim 18, this claim requires "The second dielectric film entirely covers the second light reflection layer in the current injection region." However, there is no clarification of whether this limitation applies to the first emission region, the second emission region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film, the second light reflection layer, and the current injection region with the instance established by some indication of which region is being discussed. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claim 19, this claim requires "The second dielectric film entirely covers the second light reflection layer in the first current injection region and the second current injection region." However, there is no clarification of whether this limitation applies to the first mesa region, the second mesa region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film and the second light reflection layer. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claim 20, this claim requires "The second dielectric film entirely covers the second light reflection layer in the first current injection region and the second current injection region." However, there is no clarification of whether this limitation applies to the first mesa region, the second mesa region, or both. Since each of the described layers are required to be present in both regions but do not always have the same arrangement in each region, the claim is understood to establish antecedent basis for two instances of the second dielectric film and the second light reflection layer. However, this limitation does not establish which region is being discussed. Since the claim does not establish which region is limited by this limitation, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be understood as applying to both regions.

Regarding claims 2, 3, 5, 8, 10 through 13, and 15 through 17, each of these claims depend properly from claims 1, 9, 14, and 18 through 20 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claims 1, 9, 14, and 18 through 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 5, 8 through 10, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (Yoshikawa, JP Pub. 2006-278572) in view of Tamanuki (US Pub. 2014/0294030) in view of Motomura et al. (Motomura, US Pub. 2011/0116147) and further in view of Traut et al. (Traut, US Pub. 2013/0051421).

Regarding claim 1, Yoshikawa discloses, "A first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced apart from the first emission region" (p. [0022] and Fig. 1B, pts. 20 and 30).  "[The first emission region includes] a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The first emission region includes] a current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, and 115b).  "[The second emission region includes] a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second emission region includes] a current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, and 115a).  Yoshikawa does not explicitly disclose, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second emission region."  Tamanuki discloses, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional formation of at least one laser element to have a mode control coating as taught by Tamanuki would enhance the teachings of Yoshikawa by providing an additional means for suitably achieving the desired control over the emission mode.
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the second emission region]."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the second emission region]" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura.  In view of the teachings of Tamanuki regarding the formation of a reflection adjustment layer atop a VCSEL, the alternate formation of the reflection adjustment layer as a thinner central region surrounded by a thicker external region as taught by Motomura would enhance the teachings of Yoshikawa and Tamanuki by providing a suitably alternate manner of constructing the reflection adjustment layer using known techniques so as to achieve the predictable results relating to the prescribed arrangements of layer thicknesses.
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the first emission region]."  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region."  Traut discloses, "[The first emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the first emission region]" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut.  In view of the teachings of Yoshikawa regarding the use of a VCSEL array having a first emitter desired to emit in lower order modes and a second emitter desired to emit in higher order modes as well as the teachings of Tamanuki and Motomura relating to the inclusion of a reflection adjustment layer on the second emitter desired to emit in higher order modes, the additional inclusion of dielectric layers covering the surface of an emitter and designed to protect that surface but not otherwise alter the emission profile as taught by Traut would enhance the teachings of Yoshikawa, Tamanuki, and Motomura by allowing for every emitter to include a surface protecting dielectric layer even in the case that no alteration of the emission profile is desired of that layer.

Regarding claim 2, Yoshikawa discloses, "Wherein the first emission region and the second emission region each further includes a semiconductor layer between the first light reflection layer and the second light reflection layer" (p. [0023] and Fig. 1B, pts. 103, 107, and 108).  

Regarding claim 3, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance different from a reflectance of the specific portion on the side of the second light reflection layer."  Tamanuki discloses, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance different from a reflectance of the specific portion on the side of the second light reflection layer" (p. [0049] and Fig. 5, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  

Regarding claim 5, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer."  Tamanuki discloses, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer" (p. [0049] and Fig. 5, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  

Regarding claim 8, Yoshikawa discloses, "Wherein the first emission region has a uniform reflectance on a side of the second light reflection layer" (p. [0028], Fig. 1B, pt. 116b, and Fig. 2B).  

Regarding claim 9, Yoshikawa discloses, "A first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second light" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second current injection region is spaced apart from the first current injection region" (p. [0026] and Fig. 1B, pts. 115a and 115b).  "The second current injection region has a size different from a size of the first current injection region" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "A far field pattern of the first light output from the first current injection region is different from a far field pattern of the second light output from the second current injection region" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "[The first mesa region includes] a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second mesa region includes] a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region" (p. [0119] and Fig. 14, pts. 108b, 109, and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the first current injection region."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region."  Traut discloses, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the first current injection region" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut for the reasons provided above regarding claim 1.  

Regarding claim 10, Yoshikawa discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first current injection region and the second current injection region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Regarding claim 18, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced from the first emission region" (p. [0022] and Fig. 1B, pts. 20 and 30).  "[The first emission region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The first emission region includes] a current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, and 115b).  "[The second emission region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second emission region includes] a current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, and 115a).  Yoshikawa does not explicitly disclose, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second emission region."  Tamanuki discloses, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the second emission region]."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the second emission region]" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the first emission region]."  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region."  Traut discloses, "[The first emission region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the current injection region [of the first emission region]" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.

Regarding claim 19, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second light" (p. [0026] and Fig. 1B, pts. 20 and 115a).  "Wherein the second current injection region is spaced apart from the first current injection region" (p. [0026] and Fig. 1B, pts. 115a and 115b).  "The second current injection region has a size different from a size of the first current injection region" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "A far field pattern of the first light output from the first current injection region is different from a far field pattern of the second light output from the second current injection region" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "[The first mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region" (p. [0119] and Fig. 14, pts. 108b, 109, and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the first current injection region."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region."  Traut discloses, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the first current injection region" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.

Claims 11 through 13 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Traut and further in view of Nishida (US Pub. 2008/0240196).

Regarding claim 11, the combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "Wherein the second mesa region has a size different from a size of the first mesa region."  Nishida discloses, "Wherein the second mesa region has a size different from a size of the first mesa region" (p. [0054] and Fig. 4, pts. 114 and 214).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Traut with the teachings of Nishida.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional sizing of the mesa elements as taught by Nishida would enhance the teachings of Yoshikawa, Tamanuki, Motomura, and Joseph by providing an additional means for suitably achieving the desired difference in emission area.

Regarding claim 12, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer between the first light reflection layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, 103, 108, and 111).  "A semiconductor layer between the current confinement layer and the first light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 13, Yoshikawa discloses, "Wherein a planar shape of each of the first mesa region and the second mesa region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first mesa region and the second mesa region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Claims 14 through 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Traut and further in view of Gronenborn et al. (Gronenborn, WO Pub. 2012/059850).

Regarding claim 14, Yoshikawa discloses, "A first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "[The first mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region" (p. [0119] and Fig. 14, pts. 108b, 109, and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the first current injection region."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the second mesa region."  Traut discloses, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the first current injection region" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the second mesa region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Traut with the teachings of Gronenborn.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional formation of at least one laser element to have an additional emission shape for mode control as taught by Gronenborn would enhance the teachings of Yoshikawa, Tamanuki, Motomura, and Joseph by providing an additional means for suitably achieving the desired control over the emission mode.

Regarding claim 15, the combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon."  Gronenborn discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Traut with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 16, Yoshikawa discloses, "Wherein the planar shape of the first mesa region is substantially circular" (p. [0026] and Fig. 1A, pt. 116b).  
The combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "The planar shape of the second mesa region is substantially quadrangular."  Gronenborn discloses, "The planar shape of the second mesa region is substantially quadrangular" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Traut with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 17, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, and 111).  "A semiconductor layer between the first light reflection layer and the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The second light reflection layer is on the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 108 and 111).  "The current confinement layer is between the semiconductor layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 107, 108, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 20, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "[The first mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "[The second mesa region includes] a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region."  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "[The second mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film entirely covers the second light reflection layer in… the second current injection region" (p. [0117] and Figs. 14 and 15, pts. 108b and 116, where the square current passage region is entirely covered by 116).  "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the second current injection region" (p. [0119] and Fig. 14, pts. 108b, 109, and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer."  "The second dielectric film entirely covers the second light reflection layer in the first current injection region."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region."  Traut discloses, "[The first mesa region includes] a first dielectric film and a second dielectric film on the second light reflection layer" (p. [0060], [0061], and Fig. 2G, pts. 206, 218a, and 218b).  "The second dielectric film entirely covers the second light reflection layer in the first current injection region" (Fig. 2G, 206, 211, and 218b).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region" (Fig. 2G, pts. 206 and 218a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Traut for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Traut does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Traut with the teachings of Gronenborn for the reasons provided above regarding claim 14.  
The combination of Yoshikawa, Tamanuki, Motomura, Traut, and Gronenborn does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828